DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The amendments to claims 2 and 7 have overcome the 112(b) rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Horibata (US 6233870 B1) in view of Beeman et al. (US 7448163 B2) and Miyauchi (US 20130111811 A1).
Regarding claim 1, Horibata teaches a system for hydroponic plant growth (Figure 1, device G), comprising: 
a semi-enclosed container comprising (Figure 1, Col. 3 lines 31-44; device G): 
a floating sheet, comprising a plurality of first openings, wherein the floating sheet is adapted to be placed on surface of nutrient solution (Figure 1, Col. 3 lines 31-44; float cover 3 on surface of culture fluid W' or water W with holes 5); 
a plurality of containers wherein the plurality of containers is adapted to be received into the plurality of first openings of the floating sheet (Figure 1, Col. 3 lines 31-44; seed beds 4 are received by holes 5 in float cover 3); and 
an air stone, configured to be operatively coupled to an air pump, wherein the air stone is configured to supply a pre-determined amount of air into the nutrient solution via the air pump (Figure 1, Col. 3 lines 31-44; air pump 6 pumps an amount of air into culture fluid W' or water W through air discharge means 7). 
Horibata does not teach a plurality of air stones; the containers comprise a plurality of second openings; and wherein the air is spread evenly in the semi-enclosed container by using a six-way splitter.
It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the hydroponic system of Horibata with a plurality of air stones in order to evenly supply the air across the entire nutrient supply rather than in one single location, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Beeman teaches a floating hydroponic system where in the containers comprise a plurality of second openings (Figure 2, Col. 2 line 61 - Col. 3 line 3; pots 16 with a plurality of holes 17 on sides and on lower portion 16A so that roots can grow outside).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the hydroponic system of Horibata with the plurality of openings on the containers as taught by Beeman in order to allow for the roots of the plants to have ample space to grow outside of the container (Beeman: Col. 2 line 61 - Col. 3 line 3).
Miyauchi teaches an apparatus for cooling a plant wherein cool air is evenly distributed throughout the system by using a six-way splitter (Paragraph [0091]; cooling gas supplied through pipes using a six-way valve across each of the sections 3).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the hydroponic system of Horibata with the six-way splitter as taught by Miyauchi in order to successfully deliver air to each section of the semi-enclosed container.
Regarding claim 2, Horibata as modified above teaches wherein the semi-enclosed container comprises one of a rectangular shape, a circular shape and a square shape (Figure 1; is a rectangular shape).
Regarding claim 3, Horibata as modified above teaches wherein the nutrient solution is comprised in the semi-enclosed container (Figure 1; float cover 3 leaves ends on each side of container open = semi-enclosed).
Regarding claim 7, Horibata as modified above teaches wherein the plurality of containers comprises one of a pot and one or more recycled water bottles (Figure 1, Col. 3 lines 31-44; seed beds 4 are received by holes 5 in float cover 3).
Additionally, the modified reference teaches the limitations of claim 1 and further Beeman teaches wherein the plurality of containers comprises a pot or one or more recycled water bottles (Figure 2, Col. 2 line 61 - Col. 3 line 3; pots 16 with a plurality of holes 17).
Regarding claim 9, the modified reference teaches the limitations of claim 1 and further Beeman teaches wherein the plurality of second openings is comprised on one or more walls and a first end of each of the plurality of containers (Figure 2, Col. 2 line 61 - Col. 3 line 3; pots 16 with a plurality of holes 17 on sides and on lower portion 16A so that roots can grow outside).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Horibata (US 6233870 B1) in view of Beeman et al. (US 7448163 B2) and Miyauchi (US 20130111811 A1) as applied to claim 1 above, and further in view of Fox et al. (US 20170172084 A1).
Regarding claim 4, Horibata as modified above does not teach wherein the semi-enclosed container is secured with a first leak proof material.
Fox teaches a hydroponic system wherein the container is secured with a first leak proof material (Figure 1A, Paragraph [0022]; growth tray 102 may have a liner with a water tight seal).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the hydroponic system of Horibata with the liner taught by Fox in order to prevent any leakage or spillage of the nutrients out of the container.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Horibata (US 6233870 B1) in view of Beeman et al. (US 7448163 B2) and Miyauchi (US 20130111811 A1) as applied to claim 1 above, and further in view of Peacock et al. (US 5491929 A).
Regarding claim 5, Horibata as modified above does not teach wherein the semi-enclosed container is fabricated from a second leak proof material.
Peacock teaches a container holding water nutrients wherein the container is fabricated from a second leak proof material (Abstract; plant container itself is leak-resistant, i.e. made of a leak-proof material).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the hydroponic system of Horibata with the leak-proof material taught by Peacock in order to prevent any leakage or spillage of the nutrients out of the container.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Horibata (US 6233870 B1) in view of Beeman et al. (US 7448163 B2) and Miyauchi (US 20130111811 A1) as applied to claim 1 above, and further in view of Botman (US 10251350 B2).
Regarding claim 6, Horibata as modified above does not teach wherein the floating sheet comprises an expanded polyethene foam, plastic or a metal floatation device.
Botman teaches a system of plants growing on water wherein the floating sheet comprises an expanded polyethene foam, plastic or a metal floatation device (Figure 1, Col. 10 lines 12-27; container tray 1 with bottom 2 may by plastic, floating on basin water 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have provided the hydroponic system of Horibata with the plastic sheet taught by Botman in order to provide a sturdy lightweight surface for the plants to be held in, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Horibata (US 6233870 B1) in view of Beeman et al. (US 7448163 B2) and Miyauchi (US 20130111811 A1) as applied to claim 1 above, and further in view of Rash (US 20190297786 A1).
An alternate rejection for claim 7 is provided below to teach a system using alternative recycled bottles.
Regarding claim 7, Horibata as modified above teaches wherein the plurality of containers comprises a pot (Figure 1, Col. 3 lines 31-44; seed beds 4 are received by holes 5 in float cover 3). 
Additionally, the modified reference teaches the limitations of claim 1 and further Beeman teaches wherein the plurality of containers comprises a pot (Figure 2, Col. 2 line 61 - Col. 3 line 3; pots 16 with a plurality of holes 17).
Horibata as modified above does not teach the containers comprising one or more recycled water bottles.
Rash teaches a plant grow system wherein the containers comprising one or more recycled water bottles (Paragraph [0034]; recycled plastic bottles are ideal use for pots).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the hydroponic system of Horibata with the recycled plastic bottle containers as taught by Rash as it is a simple substitution for similar parts and would provide the benefit being resourceful and reusing materials instead of throwing empty bottles out.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Horibata (US 6233870 B1) in view of Beeman et al. (US 7448163 B2) and Miyauchi (US 20130111811 A1) as applied to claim 1 above, and further in view of Jacobs (US 20130008386 A1).
Regarding claim 8, Horibata as modified above does not teach wherein the plurality of containers comprises at least one of light expanded clay aggregate (LECA), cocopeat or a mixture of cocopeat and perlite.
Jacobs teaches a plant grow system wherein the plurality of containers comprises at least one of light expanded clay aggregate (LECA), cocopeat or a mixture of cocopeat and perlite (Figure 4, Paragraph [0029]; plant pot 28 can include grow medium 24 that can be LECA).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the hydroponic grow system of Horibata with the growth medium comprising LECA as taught by Jacobs in order to provide a suitable medium for plants to grow in the assist in optimizing their growth.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Horibata (US 6233870 B1) in view of Beeman et al. (US 7448163 B2) and Miyauchi (US 20130111811 A1) as applied to claim 1 above, and further in view of Bednarzik (US 5020275 A).
Regarding claim 10, Horibata as modified above does not teach comprising a temperature regulating unit configured to regulate temperature of the nutrient solution based on weather and ambient temperature.
Bednarzik teaches a plant grow system wherein a temperature regulating unit configured to regulate temperature of the nutrient solution based on weather and ambient temperature (Col. 4 lines 12-31; moderate ambient temperature by controlling temperature of the water supplied to plants, temperature of water based on cold/warm weather).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the hydroponic grow system of Horibata with the temperature control taught by Bednarzik in order to ensure that the plants are getting the ideal temperature of water supplied to them to optimize growth.
Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., on Page 8 of Remarks: “However, in the Applicant's claimed invention, the system comprises of semi-enclosed container, wherein nutrient solution is filled and not connected externally to any storage tank for the nutrient solution, which makes the instant invention space efficient and low maintenance. The Applicant's claimed invention does not include any pipes, suction or circulation pump, a Solar electric system which makes the instant invention cost efficient too.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The differences between the present invention and the primary reference Horibata that the Applicant is arguing are not commensurate with the scope of the claims. Nowhere in the claims is it required that the system be without pipes, pumps, etc. and not be connected externally to a storage tank. Therefore, these arguments are not within the scope of the claims and not found persuasive.
Applicant’s arguments with respect to claim 1 regarding the 6-way splitter have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619